Per Chriam,
The only question involved in this case was one of fact, to wit: the location of the boundary line between the plaintiff’s land and the adjoining land of the defendant’s. All of the evidence was relevant to that issue and it was correctly submitted to the jury.
The only assignment of error that we need notice specially is the second, to the admission of the question to the surveyor Reed, “ Where in your opinion is the line between No. 83 and 84 ? ” To the objection the court said that the investigation made by the witness on the ground was for the purpose of ascertaining the boundary line and having given the facts as he learned them he would be permitted to answer the question. The judge therefore admitted this, not as a mere opinion of the *117witness but as a summary of his observations on the ground, and therefore as testimony to a fact. This is in accordance with the authorities: Jackson v. Lambert, 121 Pa. 182.
Judgment affirmed.